249 F.2d 39
Sam SIMS, Jr., Appellant,v.UNITED STATES of America, Appellee.Eulis BRITT et al., Appellants,v.UNITED STATES of America, Appellee.
No. 13191.
No. 13192.
United States Court of Appeals Sixth Circuit.
October 11, 1957.

Maclin P. Davis, Jr., Jas. C. Summers, Robert E. Lillard, Nashville, Tenn., for appellants.
Fred Elledge, Jr., U. S. Atty., Andrew M. Gant, Jr., Asst. Atty., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
The judgments in these consolidated cases are challenged by appellants on the ground that the evidence used at the trial by the Court without a jury was obtained by search of a building without a valid search warrant having been obtained for making the search. Motions to suppress the evidence were overruled.


2
The Government contends, and the District Judge so ruled, that because the building was being used at the time as the place of business of a "numbers bank" and that an immediate major crisis and emergency existed due to the known presence of the agents and the imminent destruction or concealment of the evidence, which the Government agents acting in good faith had reason to believe, and since the procurement of a search warrant would have taken considerable time, the search without a warrant was valid.


3
In our opinion the ruling in this case is controlled by McDonald v. United States, 335 U.S. 451, 69 S. Ct. 191, 93 L. Ed. 153, which involved a very similar factual situation, and in which the search was held illegal. See also: Johnson v. United States, 333 U.S. 10, 68 S. Ct. 367, 92 L. Ed. 436; Agnello v. United States, 269 U.S. 20, 33, 46 S. Ct. 4, 70 L. Ed. 145. The motions to suppress should have been sustained.


4
The judgments are reversed and the cases remanded to the District Court for further proceedings not inconsistent with the views expressed herein.